t c memo united_states tax_court laura a loveland espinosa a k a laura a loveland trustee of the laura a loveland trust transferee petitioner v commissioner of internal revenue respondent docket no filed march in july of p’s husband t transferred to her for no consideration shares of stock with a value of dollar_figure prior to that time t had failed to file federal_income_tax returns or to pay such taxes for years including and t subsequently filed returns for the foregoing years in november of on date without having sent a notice_of_deficiency to t based upon the filed returns but after previous attempts to collect from t had yielded insufficient funds to satisfy his tax debts r issued to p a notice of transferee_liability pursuant to sec_6901 i r c r premises transferee_liability on the grounds that the transfer of stock from t to p was a fraudulent conveyance under the california uniform fraudulent transfer act cal civ code secs through dollar_figure west -- - held r’s assertion of transferee_liability is not barred by the period of limitations set forth in the california uniform fraudulent transfer act 111_tc_172 followed held further p is liable as a transferee to the extent of the value of the assets received plus interest thereon as provided by law joseph be mudd and jeri l gartside for petitioner jeffrey a schlei for respondent memorandum findings_of_fact and opinion nims judge respondent determined that petitioner is liable to the extent of dollar_figure as a transferee of assets from frederick a espinosa for the following income_tax deficiencies and additions to tax for the taxable years and additions to tax taxable net’ tax sec sec sec sec year deficienc a a l l dollar_figure dollar_figure dollar_figure dollar_figure -- big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the statement attached to the notice of transferee_liability explaining petitioner’s liability for mr espinosa’s taxes expresses the deficiency in terms of the net deficiency existing after subtraction of withholding we adopt this convention throughout our opinion respondent additionally asserted in the notice of transferee_liability that the interest due from mr espinosa on the above amounts as of date was calculated at dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively for reasons hereinafter stated mr espinosa’s taxable_year is also involved in the present controversy we consider facts related to the year to the degree necessary to evaluate petitioner’s liability with respect to the years before the court see sec_6214 unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the relevant years and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for decision are whether assessment of transferee_liability against petitioner is barred by the period of limitations set forth in section dollar_figure of the california civil code west and if not whether petitioner is liable as a transferee pursuant to sec_6901 for the unpaid federal income taxes and additions to tax of mr espinosa findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference q4e- laura a loveland espinosa resided in san diego california at the time of filing her petition in this case as trustee of the laura a loveland trust a grantor_trust she is the transferee of assets received from her husband frederick a espinosa background of mr espinosa mr espinosa studied biology and chemistry in college and became involved in the pharmaceutical and biotechnology industry following graduation prior to he held management positions within general electric company in georgia and wisconsin from to he was employed in executive capacities by johnson and johnson first at a boston subsidiary and then in new jersey in mr espinosa relocated to california and served as president of biotechnology companies in san francisco and palo alto while working in san francisco from approximately the latter part of to the middle of mr espinosa maintained an apartment pincite sacramento street number san francisco california where he stayed during the week on weekends he commuted to laguna beach california where he resided with his wife at that time colleen espinosa and his children in july of mr espinosa and colleen espinosa were divorced on date mr espinosa married petitioner and they continued to reside in laguna beach in july of mr - - espinosa joined lidak biopharmaceuticals later known as lidak pharmaceuticals lidak as its president and chief_executive_officer during the latter part of mr espinosa purchased big_number shares of stock in lidak then on date mr espinosa transferred all of his lidak shares to petitioner’s grantor_trust the transfer was made for no consideration other than love and affection at a time when mr espinosa was involved in a dispute with lidak’s chairman of the board over a project that the company was funding in september of mr espinosa was terminated from his position at lidak and has since been unemployed assets of mr espinosa all significant assets owned by mr espinosa at the time of his divorce were awarded to colleen espinosa during the period of through his assets consisted of two checking accounts a savings account two certificates of deposit anda brokerage account although the record does not reveal the status of these accounts on date petitioner offered financial statements reflecting the following balances on the dates indicated account type date account balance checking account dollar_figure la jolla bank checking account dollar_figure first interstate bank savings account dollar_figure first interstate bank certificate of deposit dollar_figure great american first savings certificate of deposit dollar_figure columbia federal savings loan brokerage account dollar_figure shearson lehman hutton as of the time of trial the above accounts had been dissipated mr espinosa also did not own real_property or a vehicle and since his termination from lidak has had no source_of_income tax_liability of mr espinosa mr espinosa did not file timely federal_income_tax returns for the years or his last previous return was filed from either boston or new jersey during his employment with johnson and johnson in late the internal_revenue_service irs began an investigation into the potential tax_liability of mr espinosa this examination culminated with statutory notices of deficiency for taxable years through being sent to mr espinosa respondent’s certified mail list indicates that the notices were mailed on date and were addressed to sacramento number san francisco ca at the time the notices were issued the irs file on mr espinosa contained an entry dated date which stated - that a form letter previously sent to him had been returned showing his address as glenneyre laguna beach ca subsequent to mailing the deficiency notices the irs sent to the laguna beach postmaster a document on date requesting current address information for mr espinosa and received in response broadway laguna beach ca during this period mr espinosa maintained a post office box at the glenneyre address and resided at the broadway address irs records do not indicate that the deficiency notices were re-sent to either of these locations the taxes set forth in the notices were assessed against mr espinosa on date and lien notices were thereafter recorded in three southern california counties in late an irs agent contacted mr espinosa at lidak and the two later met to discuss his tax_liabilities asa result of this meeting mr espinosa began making payments to the irs on date the payments ceased at the end of when his termination from lidak left him with no source_of_income the only further payment was made on date the payments totaled between dollar_figure and dollar_figure respondent applied all payments to mr espinosa’s liability for income_tax additions to tax and interest as determined by respondent in the deficiency notices - - after being advised by his attorney that submission of tax returns for the delinquent years would reduce his tax_liability mr espinosa filed returns for and on date the record does not contain copies of returns filed if any for years other than those upon which transferee_liability is based the return showed a total_tax of dollar_figure but after subtracting dollar_figure for withheld tax and dollar_figure claimed on line for estimated_tax payments and amount applied from return indicated that mr espinosa was entitled to a refund of dollar_figure the return reflected a total_tax of dollar_figure and after subtraction of dollar_figure for withheld tax and dollar_figure for the alleged overpayment carried over from and unused in the dollar_figure discrepancy is not explained by the record a tax due of dollar_figure for a total_tax of dollar_figure less dollar_figure for withholding resulted in an amount owed of dollar_figure likewise total_tax of dollar_figure minus dollar_figure for withholding led to tax_liability of dollar_figure for the irs did not issue notices of deficiency to mr espinosa based upon these returns tax_liability of petitioner on date the irs mailed a notice of transferee_liability to petitioner in her capacity as trustee of the laura a loveland trust and transferee of mr espinosa’s lidak stock the asserted_liability of dollar_figure equaled the fair market - - value of the shares as estimated by the irs the parties have since stipulated that the value of the shares on the date of the transfer was dollar_figure opinion we must decide whether petitioner may be held liable as a transferee for unpaid taxes of mr espinosa from whom she received assets worth dollar_figure i general rules a transferee_liability sec_6901 which establishes a procedure whereby respondent may assess and collect from a transferee of property the unpaid taxes of the transferor reads in part as follows sec_6901 transferred assets a method of collection ---the amounts of the following liabilities shall except as hereinafter in this section provided be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred income estate_and_gift_taxes ---- a transferees ---the liability at law or in equity of a transferee of property-- of a taxpayer in the case of a tax imposed by subtitle a relating to income taxes the foregoing section thus does not create or define a substantive liability rather it merely provides a remedy for - enforcing the existing liability of the transferor see 357_us_39 334_f2d_875 9th cir affg 37_tc_1006 111_tc_172 93_tc_475 affd without published opinion 933_f2d_1014 9th cir the substantive question of whether or to what extent a particular transferee may be held liable at law or in equity fora transferor’s obligation is determined by state law see commissioner v stern supra pincite coca-cola bottling co v commissioner supra pincite bresson v commissioner supra pincite gumm v commissioner supra pincite since the transfer of stock at issue here occurred in california california law governs see coca-cola bottling co v commissioner supra pincite bresson v commissioner supra pincite the california uniform fraudulent transfer act applicable to transfers made on or after date includes provisions imposing transferee_liability on grounds of both actual and constructive fraud see cal civ code secs dollar_figure west a transfer is actually fraudulent when made with actual intent to hinder delay or defraud any creditor of the debtor cal civ code sec a west as regards constructive fraud the provision of california law most relevant here states a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation cal civ code sec dollar_figure west this statute has been interpreted in the context of tax disputes to require proof of four elements as a prerequisite to imposing transferee_liability the transferor owed a debt to the irs the claim of the irs arose before the transfer was made the transferor made the transfer without receiving reasonably equivalent value in exchange and the transferor was insolvent at the time of the transfer or became insolvent as a result of the transfer see locke v commissioner tcmemo_1996_541 affd without published opinion 152_f3d_927 9th cir o’ sullivan v commissioner tcmemo_1994_17 transferee_liability is generally limited to the value of the assets received from the transferor see gumm v commissioner supra pincite locke v commissioner supra however where the value of the assets transferred is less than the tax debt of the transferor the liability of the transferee for interest from the date of the transfer to the date of the notice of transferee_liability is determined by state law see 104_tc_486 51_tc_13 37_tc_945 o’sullivan v commissioner supra section a of the california civil code west reads every person who is entitled to recover damages certain or capable of being made certain by calculation and the right to recover which is vested in him upon a particular day is entitled also to recover interest thereon from that day respondent therefore has the right under california law to interest on the value transferred at the legal rate specified by state statute from the date the transfer was made date until date the date of the notice of transferee_liability see o’ sullivan v commissioner supra additionally a transferee is liable for interest accruing at the statutory rate as prescribed under sec_6601 and sec_6621 of the internal_revenue_code for the period following the issuance of the transferee notice until the liability established thereby is paid see estate of stein v commissioner supra pincite o’sullivan v commissioner supra respondent bears the burden of proving all elements necessary to establish the taxpayer’s liability as a transferee but not to show that the transferor was liable for the tax see sec_6902 rule d b period of limitations sec_6901 provides that the period of limitations for assessment of liability against a transferee extends year after the expiration of the period of limitation for assessment against the transferor the period for assessment against the transferor in turn is set forth in sec_6501 and generally runs for years from the filing of the tax_return see sec_6501 the period is of unlimited duration if no return is filed see sec_6501 federal_law thus allows at least years measured from the date a return is filed in which a notice of transferee_liability may be issued in contrast section dollar_figure of the california civil code west states as follows a cause of action with respect to a fraudulent transfer or obligation under this chapter is extinguished unless action is brought a under subdivision a of section within four years after the transfer was made or the obligation was incurred or if later within one year after the transfer or obligation was or could reasonably have been discovered by the claimant bob under subdivision b of section dollar_figure or section within four years after the transfer was made or the obligation was incurred hence state law establishes a period of limitations for actions under the california fraudulent transfer act that expire sec_4 years after the date of the transfer with a possibility for extension in the case of actual as opposed to constructive fraud il contentions of the parties respondent contends that transferee_liability may be imposed upon petitioner pursuant to sec_6901 on the grounds that mr espinosa’s transfer of stock was both actually and constructively fraudulent under california law according to respondent because mr espinosa transferred his lidak shares to petitioner for no consideration at a time when his unpaid taxes exceeded the value of his remaining assets the transfer was at minimum constructively fraudulent respondent further maintains that assertion of transferee_liability is not barred by any statute_of_limitations the notice of transferee_liability was sent within the time period prescribed by the internal_revenue_code and this federal limitations_period is not affected by differing limits under state law conversely petitioner argues that respondent is precluded from making a transferee assessment at least on any basis other than the taxes stated as due in the filed returns because no valid deficiency determination or assessment exists against mr espinosa petitioner contends that because the notices of -- - deficiency were not sent to mr espinosa’s last_known_address they are invalid and cannot be used to establish mr espinosa’s tax_liability petitioner further asserts that because no deficiency notices were issued with respect to the returns filed by mr espinosa in and because the period for issuing such notices has expired mr espinosa cannot be said to owe taxes beyond the figures reflected in those returns since the amount so shown as owing is less than the alleged value of mr espinosa’s remaining assets on the date of the transfer petitioner contends that there can be no finding of constructive fraud petitioner also argues that the requisite intent for actual fraud is lacking lastly petitioner maintains that the provision for extinguishment set forth in the california uniform fraudulent transfer act governs so as to bar respondent’s assertion of transferee_liability we conclude that the purported lack of a deficiency determination or assessment against the transferor poses no barrier to an assertion of transferee_liability we further agree with respondent that the transfer to petitioner was fraudulent under section dollar_figure of the california civil code and we find that petitioner has failed to establish that mr espinosa is not presently liable for the underlying unpaid taxes -- - hence because we also hold that the federal limitations_period is applicable in this case transferee_liability may properly be asserted against petitioner til application a period of limitations as a threshold procedural matter we first focus on the question of whether the state period of limitations prevails over the federal so as to bar respondent’s assertion of transferee_liability and to eliminate any need for further consideration of the related substantive issues respondent contends that because mr espinosa filed his returns with respect to and on date the period of limitations for assessment of transferee_liability against petitioner extended to date hence the notice of transferee_liability sent on date was timely petitioner in contrast argues that the provisions set forth in the california civil code for extinguishment years after the date of transfer should control according to petitioner since the notice of transferee_liability was not sent until nearly years after the date transfer respondent’s right to pursue any such liability on the basis of a fraudulent conveyance under california law has been extinguished this precise issue was however decided unfavorably to petitioner’s position in 111_tc_172 there this court held that respondent is not bound by the limitations_period in california’s ufta in seeking to assert or assess transferee_liability against the transferee under sec_6901 id pincite rather sec_6901 is the applicable limitations_period to which respondent is bound in asserting transferee_liability id given this precedent and for the reasons stated therein we likewise hold here that respondent has issued a timely notice of transferee_liability b transferee_liability necessity for deficiency determination or assessment against transferor preliminary to our discussion of whether respondent has established the substantive elements of transferee_liability we address whether as petitioner appears to contend the purported lack of a valid deficiency_notice or assessment against the transferor in any way inhibits respondent’s determinations of liability for taxes or additions to tax against a transferee to answer this inquiry in the affirmative however would be contrary both to congressional intent as evidenced by legislative_history and to existing case law legislative_history deals explicitly with the procedural requirement of a notice_of_deficiency in contexts involving transferee_liability sec_274 predecessor of sec_6212 and sec_6213 requires notice of a deficiency in a tax to be -- - sent the taxpayer before further proceedings for collection of the tax_liability are continued the section however in terms applies only to a deficiency in a tax and does not apply to the liability of a transferee in respect of the tax of the taxpayer therefore in proceedings against the transferee notice need not be given the taxpayer under sec_274 however under the substitute agreed to by the conferees the liability of the transferee is collected in the same manner as the liability for tax sec_274 is thus incorporated by reference but the result of such reference is that for procedural purposes the transferee is treated as a taxpayer would be treated and under sec_274 notice would be sent to the transferee and not the taxpayer in proceedings to enforce the liability of the transferee h conf rept 69th cong 1st sess c b part case law is likewise unequivocal in rejecting arguments that a notice_of_deficiency to or assessment against the transferor must precede enforcement of liability against the transferee see kuckenberg v 309_f2d_202 9th cir affg on this issue 35_tc_473 bresson v commissioner supra pincite 93_tc_475 55_tc_441 affd on this issue 469_f2d_225 8th cir 28_bta_578 affd 77_f2d_184 5th cir the rule as developed by this court is that the commissioner is not required to issue a notice_of_deficiency or to make an assessment against the transferor where efforts to collect delinquent taxes from a transferor would be futile bresson v commissioner supra pincite the following oft--quoted rationale underlies this position a deficiency is not created by any act of the respondent but by the facts and the legal significance thereof as set out in the taxpayer’s income_tax return the so-called 60-day now 90-day letter is no more than notice to the taxpayer that the amount of a deficiency disclosed by its return has been determined under the applicable statute in our opinion no assessment notice or other act of the respondent is necessary to establish liability for income taxes we think that any deficiency existing at the date of a transfer of assets is a liability against such assets under the trust_fund_theory cleveland v commissioner supra pincite fn ref omitted see also maher v commissioner supra pincite kuckenberg v commissioner t c pincite hence the relevant procedural requirement for a proper assertion of transferee_liability is that respondent send to the transferee a notice under sec_6901 which serves to inform the transferee of the extent and nature of the tax_deficiency which he is claiming against the transferor kuckenberg v commissioner supra pincite moreover this rule is equally applicable regardless of whether respondent is asserting that the transferor is liable only for unpaid taxes and deficiencies or whether respondent is claiming that the transferor is liable for additions to tax as well see bresson v commissioner supra pincite gumm v commissioner supra pincite kuckenberg v commissioner supra pincite we further note that the court_of_appeals for the ninth circuit to which appeal in the instant case would normally lie has adopted the foregoing principle see kuckenberg v commissioner f 2d pincite in affirming the tax_court on the - - guestion of whether a deficiency determination or assessment against the transferor must precede imposition of transferee_liability the court_of_appeals in kuckenberg v commissioner f 2d pincite summarily disposed of the transferees’ contentions as follows they assert that the united_states does not have the status of a creditor since no ninety-day_letter was sent to the corporation however the government need not take futile assessment action against a taxpayer without assets from these authorities we conclude that the notice of transferee_liability received by petitioner is not rendered ineffective either by the alleged invalidity of the notices of deficiency sent to mr espinosa in or by respondent’s failure to issue deficiency notices to mr espinosa with respect to the returns filed in as regards the notices these documents neither created nor impacted the underlying tax debt hence their existence and any procedural irregularities in their issuance are irrelevant to the question of whether a transfer is constructively fraudulent and as will be seen below we find it unnecessary to reach the issue of actual fraud with respect to the failure to send mr espinosa notices of deficiency based on the filed returns the law referenced above does not require respondent first to take useless action against a transferor here mr espinosa had earned no income since and respondent was aware that mr espinosa’s financial --- - situation had forced him to cease making payments on his tax_liabilities some years earlier even the bank and brokerage accounts he once possessed had been dissipated at the time of trial mr espinosa still owned neither a residence nor a car and nothing in the record would indicate any other potential assets respondent was entitled to proceed directly against petitioner as transferee in determining and assessing deficiencies and additions to tax because the notice sent to petitioner informs her of the nature and extent of the deficiencies and additions being claimed against mr espinosa it constitutes a proper assertion of transferee_liability existence of fraudulent transfer having thus determined that respondent’s efforts to impose transferee_liability are not defeated by absence of prior procedural steps we next consider whether respondent has sustained the burden of establishing that mr espinosa’s transfer of stock to petitioner qualifies as fraudulent pursuant to california law we begin our examination of this question with the issue of constructive fraud as a finding thereof will make unnecessary further probing of mr espinosa’s subjective intent turning to the first of the four elements required to establish a constructively fraudulent transfer under section dollar_figure of the california civil code we conclude that mr espinosa owed and continues to owe a debt to the irs at the -- - time the transfer was made mr espinosa had paid no taxes beyond withholding for the years through yet even his own subsequently filed returns indicate that he owed taxes for some of these years and the parties stipulated that the internal_revenue_service was a creditor of frederick espinosa at the time of the transfer of the lidak stock moreover no evidence shows that the taxes so reflected as due have been paid to the extent that statements made by petitioner on brief can be read to argue that the source of the claimed dollar_figure overpayment for was unrelated to the dollar_figure to dollar_figure in payments made to the irs in and that these payments are therefore sufficient to eliminate any remaining liabilities we find such a position to be insupportable on this record respondent’s transcript of account for mr espinosa’s taxable_year records all activity with respect to the account dating from the preparation by the irs of a substitute return for mr espinosa as a nonfiler however until the subsequent payments of dollar_figure to dollar_figure commencing in the only credit reflected therein is a dollar_figure credit for withheld taxes and excess fica the transcript shows neither credit for an overpayment from a prior year nor remittance of any additional sums to the irs beyond the dollar_figure to dollar_figure hence since these payments are the only ones made by mr espinosa and applied - - to his tax_year they are likewise the sole potential source for the alleged overpayment we find that mr espinosa’s status was and is that of a debtor to the irs the above-quoted stipulation characterizing the irs as a creditor of mr espinosa at the time of the transfer is likewise sufficient to establish the second element which requires the irs’s claim to have arisen prior to the transfer in addition an identical result would be demanded regardless of the stipulation by existing law tax_liabilities accrue on the due_date of the tax_return and if such liabilities are not paid at that time the irs is considered to be a creditor as of the close of the applicable tax period see 51_tc_13 locke v commissioner tcmemo_1996_541 o’ sullivan v commissioner tcmemo_1994_17 lamothe v commissioner tcmemo_1990_63 here since the transfer in july of took place more than years after mr espinosa’s tax_return was due for the most recent of the tax periods upon which transferee_liability is based the irs’ claim predated the transfer by a wide margin the third requirement that the transferor must have received no reasonably equivalent value in exchange is once again established by a stipulation of the parties the transfer of the lidak stock was made for love and affection the parties stipulate that love and affection is not adequate_consideration -- - with respect to the fourth element which mandates insolvency at the time or as a result of the transfer a debtor w5 1s insolvent under california law if at fair valuations the sum of the debtor’s debts is greater than all of the debtor’s assets cal civ code sec a west respondent contends that mr espinosa’s extensive tax_liabilities as of the date of the transfer outweighed his minimal assets to a degree more than sufficient to meet this test petitioner in contrast claims that because the deficiency notices were invalid mr espinosa’s debts for purposes of the insolvency calculation are limited to the approximately dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure shown as owing on the returns filed in petitioner further points to the documentary_evidence produced at trial reflecting assets with a total value of dollar_figure and states on brief that mr espinosa’s remaining property was worth approximately dollar_figure at the time of the transfer therefore according to petitioner mr espinosa’s financial statuss was one of solvency we conclude however that even if we accept the records offered by petitioner which we note are somewhat lacking in contemporaneity as accurately representing mr espinosa’s assets in july of we cannot agree that mr espinosa was solvent the dollar_figure to dollar_figure in payments to the irs were not made until after the transfer hence at minimum and without regard - - to the contested notices of deficiency or any additions to tax or interest the tax_liability in july of must have been at least the dollar_figure shown as still owing plus the between dollar_figure and dollar_figure paid subsequent to the transfer but prior to filing the returns even these figures when combined exceed the purported dollar_figure to dollar_figure in assets remaining after the transfer furthermore because a notice_of_deficiency does not as explained above create the underlying debt the alleged lack of a valid notice has no bearing upon mr espinosa’s liability as of date either for income taxes or for statutory additions to tax or interest then accrued on his unpaid balance any such additions or interest which would hardly be insignificant after multiple years of failing to file a return despite owing taxes are thus properly considered as increasing the amount by which mr espinosa was indebted to the irs in july of we find that at the time of the transfer of the lidak shares to petitioner mr espinosa was or was rendered insolvent we therefore conclude that respondent has sustained the burden of establishing each element necessary to support imposition of transferee_liability on the basis of a constructively fraudulent transfer under california law and we need not reach the issue of actual fraud - - liability for underlying tax having decided that the date transfer was fraudulent we turn to the question of whether petitioner may nonetheless reduce or avoid liability by proving that mr espinosa does not presently owe the amounts stated in the notice of transferee_liability petitioner bears the burden of establishing that respondent’s determinations are erroneous see rule a on this record however evidence offered by petitioner is insufficient to overcome the presumption of correctness afforded to respondent’s determinations at least to the degree that would be necessary to render her liable for less than the value of the assets transferred the net deficiencies stated in the notice of transferee_liability generally parallel the balances shown on mr espinosa’s returns with the major exception being that no credit was given for the claimed dollar_figure overpayment the only evidence produced by petitioner of any payments that could reduce mr espinosa’s tax_liability was the statement of his account revealing that dollar_figure to dollar_figure had been received by respondent petitioner did not however provide a copy of the return mr espinosa claims to have filed for or any other evidence of his taxes we consequently have no basis for concluding that the payments were misapplied and should more properly be credited against the stated net deficiencies for or -- p7 - the net deficiencies stated in the notice of transferee_liability which petitioner’s evidence falls short of disproving are thus more than adequate to render petitioner liable for the full stipulated value dollar_figure of the transferred stock we need not reach the issue of whether mr espinosa is also liable for the additions to tax set forth in the transferee notice we therefore conclude that petitioner has failed to sustain her burden of showing that mr espinosa does not currently owe taxes to the irs in an amount at least equal to the agreed value of the lidak shares hence we hold that petitioner is liable to the extent of dollar_figure plus interest thereon in accordance with california and federal_law to reflect the foregoing decision will be entered under rule
